UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7589



UNITED STATES OF AMERICA,

                                               Defendant - Appellee,

          versus


PHILLIP G. BROWN,

                                              Plaintiff - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. Irene M. Keeley, District
Judge. (CA-98-39-3)


Submitted:   March 25, 1999                 Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip G. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip Brown appeals from the district court’s order denying

relief on his motion filed pursuant to 28 U.S.C. § 2241 (1994).

Our review of the record and the district court’s opinion discloses

no reversible error.   Accordingly, we affirm substantially on the

reasoning of the district court.       See United States v. Brown, No.

CA-98-39-3 (N.D.W. Va. Oct. 13, 1998).         See also Pelissero v.

Thompson, ___ F.3d ___, No. 97-6156 (4th Cir. Mar. 12, 1999).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                   2